X. lC C            i.- ' -



     ",    Lq      C       - oo tc           'vR - i P




 g I cG<l. c c c . V c                       o      s .c-            C •(¦,•¦• t ; .       t CA      '



                        A (       t   ~x _ v -        -.




            C1      ,, ,   .s:, LS t_ cA c.'>              ( > ' '   'A •      A' -



\-   c, r.. r e         A vG              » o v"'          Acl 0,s A V vC A ,, , ,


      GAGA. A oaX AG, , WiC\v -,„ ii - c'i                                               c.      > A


     Ci    \ Vj             \f            l lx1'           1                          . i" A\   G. xv iO

                                                                                                     ,   \xj

 k AC ., D                                                           C- I CA A A" CiXA\ A:,. Gv

                                                                     . . AA \| v      G i X'x O      0 vna A
,C V\ G C\-V.gA. .. DiMDA Ci                          CxXC xcx. \ C            A x V A Q XxiU't          --


        , x «. i Q G \|> A.. .CA f r AiX CJ vVi a v\A G ¦ X I A A- A a                                   G A


.ke- cGA kX vG_ Gx pA AGea X t A A CA X4 x uJA va A~.
                                                   ? A . "

-GA 5A:X A A x G, A AX.XV, , X-.GO' Q V G A                                              a Ax A A

                  AX    AIAa          Y    X -AAG G.!G .                AA> A-i- , V ' GaA


          x>V7. X .GA A ,.G GGcX. k' A X A A \ Xx A A G

            . d_C.      X ::i Vi                           A CA; x, ,       |A A . ( Ai A A, , A V X AA


     aA:.aGxx( , \ a             aaG Gg,             G x V.ACx.r.r.vA, , CL\.cx v                g g g G
                  - i

 aI I      . X A AX 4G, a G A t, V , A                                  A                 >\rA G

 G,A,gGaJGA                i AAx iCx ,X:.X ,L C X'VAO oi . V x..A CAixY                                        .\
                                                                                      *v        ,    A
           s- X\ G cxx a. aGa GaG G L . s X \ a                                                 aXa - G»

 .XGGXi . ,\GCA,.l            Gca „cA. Ga . G \ f''«• X                     A i ¦% IXX 4         G
..G A,G.J Gi-xG exX:A..AXXXGAx l . GaaC' X                                            an A.A
                                       I       ' -
                                                                    X
J           ¦   -   .   -   -
                                                              - , c\ r'w X*
                V\(         -        £-

                                                              >     •        i
                                                                                      X
    -   •           '   '   '»   "     UK


                                                x~      i-
                                                                        . c ' ot
                            i   'x     lx

                                                    i-\
                                                    t \       Vs        c; r ,v
                                                          \        dIW> x 'X
                                              Oi - _ C

                                                              l                           V
                                           <"x i.


                                       ¦     V.         'M'
                                                                                 C '          \
                                 \ V




                                                    xC
                                             >S ... '

                                                                   /
                                 /)yr?4J    l4 x
                                                              lJ         "




                                                                                 ,.
